                                   Case 2:18-cv-00214-TLN-AC Document 24 Filed 01/07/21 Page 1 of 4



                        1   OGNIAN A. GAVRILOV, ESQ. (258583)
                            GREGORY P. O’DEA, ESQ. (110966)
                        2   GAVRILOV & BROOKS
                            2315 Capitol Avenue
                        3   Sacramento, CA 95816
                            Phone:      (916) 504-0529
                        4   Facsimile: (916) 727-6877
                            ognian@gavrilovlaw.com
                        5

                        6   Attorney for Plaintiff and Cross-Defendant
                            ROMEO & JULIETTE, INC.
                        7

                        8                                UNITED STATES DISTRICT COURT
                        9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                       10
                            ROMEO & JULIETTE, INC., a California         Case No. 2:18-cv-00214-TLN-AC
Sacramento, CA 95816
 2315 Capitol Avenue




                       11
  Gavrilov & Brooks




                            Corporation,
                       12                                                JOINT STIPULATION AND ORDER TO
                                           Plaintiff,                    MODIFY SCHEDULING ORDER TO
                       13                                                CONTINUE ALL DATES DUE TO
                            v.                                           CORONAVIRUS
                       14
                            KEN WU, an individual,
                       15

                       16                  Defendant.
                                                                         Complaint Filed:          January 30, 2018
                       17   KEN WU, an individual,                       Answer Filed:             March 19, 2018
                       18                                                Counterclaim Filed:       March 19, 2018
                                           Cross-Complainant,            Answer to Counterclaim:   April 9, 2018
                       19                                                Trial Date:               Not Applicable
                            v.
                       20
                            ROMEO & JULIETTE, INC., a California
                       21   Corporation, and DOES 1-25, inclusive,
                       22
                                           Cross-Defendants.
                       23

                       24

                       25

                       26

                       27

                       28
                                                                        1
                                 JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER AND CONTINUE ALL DATES
                                   Case 2:18-cv-00214-TLN-AC Document 24 Filed 01/07/21 Page 2 of 4



                        1          TO THE COURT:

                        2          Plaintiff/Cross-Defendant ROMEO & JULIETTE, INC. (“plaintiff”) and Defendant/Cross-

                        3   Complainant KEN WU (“defendant”) hereby submit this Stipulation and [Proposed] Order to the

                        4   Court for approval.

                        5          WHEREAS, the deadline to complete non-expert discovery is February 9, 2021;

                        6          WHEREAS, the designation of expert witnesses in this matter is presently set for March 9,

                        7   2021, with any supplemental designation due 20 days later;

                        8          WHEREAS, the deadline to file dispositive motions is July 8, 2021;

                        9          WHEREAS, the ongoing COVID 19 pandemic has impacted the Parties’ discovery and will

                       10   continue to impact the discovery including the conducting of multiple depositions.
Sacramento, CA 95816
 2315 Capitol Avenue




                       11          WHEREAS, the State of California and the County of Sacramento have announced a public
  Gavrilov & Brooks




                       12   health emergency mandating the closure of non-essential businesses and that requires residents of the

                       13   State of California and the County of Sacramento to avoid congregating with persons outside their

                       14   immediate family or household, and to refrain from all non-essential travel;

                       15          WHEREAS, COVID 19 cases and deaths have increased to record levels and are expected to

                       16   substantially rise over the ensuing several months, and ICU capacity in the State of California is

                       17   substantially over-burdened;

                       18          WHEREAS, the depositions of the witnesses would require travel and the congregation of

                       19   multiple people in a confined space for hours;

                       20          WHEREAS, the parties agree that the depositions should proceed at a point in time when

                       21   COVID 19 cases have at least stabilized and the State and County have eased current restrictions on

                       22   congregation in indoor spaces and non-essential travel;

                       23          WHEREAS, no final pre-trial conference has been set in this matter;

                       24          WHEREAS, no trial date has been set in this matter;

                       25          WHEREAS, the parties have met and conferred and hereby stipulate and agree that a

                       26   continuance of all pending dates for 180 days from the dates now set will allow time for the Parties to

                       27   conduct and complete depositions at a point in time when COVID 19 cases have at least stabilized and

                       28
                                                                       2
                                JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER AND CONTINUE ALL DATES
                                   Case 2:18-cv-00214-TLN-AC Document 24 Filed 01/07/21 Page 3 of 4



                        1   the State and County have eased current restrictions on congregation in indoor spaces and non-

                        2   essential travel;

                        3           WHEREAS, the new dates requested by the Parties are as follows:

                        4                  The date for the completion of non-expert discovery shall be August 9, 2021;

                        5                      The date for the designation of Expert Witnesses shall be completion of expert

                        6                   discovery shall be September 9, 2021 with supplemental designations due 20 days

                        7                   thereafter;

                        8                      Dispositive Motions shall be heard no later than January 7, 2022.

                        9           WHEREFORE, the parties hereby stipulate, and respectfully ask the Court to modify the

                       10   Scheduling Order by continuing all pending dates, including the expert and non-expert discovery cut
Sacramento, CA 95816
 2315 Capitol Avenue




                       11   offs, the filing deadline for dispositive motions, by 180 days, as indicated hereinabove, and without
  Gavrilov & Brooks




                       12   prejudice to requesting an additional extension of these dates should the public health emergency so

                       13   require. As previously ordered by the Court, the parties will file a Joint Notice of Trial Readiness not

                       14   later than 30 days after receiving the Court’s ruling(s) on the last filed dispositive motion. If the

                       15   parties do not intend to file dispositive motions, the parties will file a Joint Notice of Trial Readiness

                       16   not later than 120 days after the close of discovery, and the notice shall include statements of intent to

                       17   forego the filing of dispositive motions. After review of the parties’ Joint Notice of Trial Readiness,

                       18   the Court will issue an order that sets forth dates for a Final Pretrial Conference and Trial.

                       19

                       20           IT IS SO STIPULATED.

                       21

                       22   Dated: January 6, 2021                          GAVRILOV & BROOKS

                       23
                                                                            By /s/ Ognian A. Gavrilov
                       24                                                   OGNIAN A. GAVRILOV
                                                                            Attorneys for Plaintiff/Cross-Defendant
                       25
                                                                            ROMEO & JULIETTE, INC.
                       26

                       27

                       28
                                                                       3
                                JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER AND CONTINUE ALL DATES
                                   Case 2:18-cv-00214-TLN-AC Document 24 Filed 01/07/21 Page 4 of 4



                        1   Dated: January 4, 2021                         ELLIS LAW GROUP, LLC

                        2
                                                                           By /s/ Mark E. Ellis
                        3                                                  Attorneys for Defendant/Cross-Complainant
                                                                           KEN WU
                        4

                        5
                                                                            ORDER
                        6

                        7
                                   Pursuant to the stipulation of the parties, all the deadlines previously set by the Court in this
                        8
                            case, including the non-expert and expert discovery cut off, expert disclosures and deadline for filing
                        9
                            dispositive motions, are hereby extended by 180 days as follows:
                       10
                                           The date for the completion of non-expert discovery shall be August 9, 2021;
Sacramento, CA 95816
 2315 Capitol Avenue




                       11
  Gavrilov & Brooks




                                           The date for the designation of Expert Witnesses shall be completion of expert
                       12
                                            discovery shall be September 9, 2021 with supplemental designations due 20 days
                       13
                                            thereafter;
                       14
                                            Dispositive Motions shall be heard no later than January 7, 2022.
                       15
                                   Further, the parties will file a Joint Notice of Trial Readiness not later than 30 days after
                       16
                            receiving the Court’s ruling(s) on the last filed dispositive motion. If the parties do not intend to file
                       17
                            dispositive motions, the parties will file a Joint Notice of Trial Readiness not later than 120 days after
                       18
                            the close of discovery and the notice shall include statements of intent to forego the filing of
                       19
                            dispositive motions. After review of the parties’ Joint Notice of Trial Readiness, the Court will issue
                       20
                            an order that sets forth dates for a Final Pretrial Conference and Trial.
                       21

                       22
                                   IT IS SO ORDERED.
                       23

                       24
                            DATED: January 7, 2021
                       25
                                                                                           Troy L. Nunley
                       26                                                                  United States District Judge

                       27

                       28
                                                                       4
                                JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER AND CONTINUE ALL DATES
